Exhibit 10.3

 

LOGO [g452105ex106pg01.jpg]

 

   4101 Winfield Road    Warrenville, IL 60555    (312) 326-8000

October 1, 2016

Mr. Daniel L. Knotts

*********

*********

Dear Dan:

The purpose of this letter is to amend and restate in its entirety the
Employment Agreement, dated as of November 28, 2008, between you and R.R.
Donnelley & Sons Company (the “Company”). In recognition of your importance to
the Company, its officers, directors, subsidiaries, affiliates, and successors
or assigns and to further the Company’s interests, we are pleased to offer you
this employment letter (the “Agreement”). All capitalized terms used but not
defined in this Agreement shall have the meanings assigned to such terms in
Annex A.

The terms of this Agreement are as follows:

1. Title and Responsibilities. You will serve as Chief Executive Officer, based
in Warrenville, Illinois, in accordance with the terms and provisions of this
Agreement as well as any employment and other policies applicable to employees
of the Company and its subsidiaries from time to time during the term of your
employment. You will have the customary duties, responsibilities and authorities
of such position. You will also receive such office, staffing and other
assistance as is commensurate with that received by other executives at your
level in a corporation of similar size and nature.

2. Employment at Will. You and we acknowledge that your employment with the
Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of your Separation from
Service.

3. Compensation. You will receive the following compensation and benefits, from
which the Company may withhold any amounts required by applicable law.

 

  a) Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of $950,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

  b)

Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in



--------------------------------------------------------------------------------

  accordance with the Company’s annual incentive compensation plan (the “Plan”)
with a target bonus opportunity of 125% of Base Salary. The performance
objectives for your Annual Bonus with respect to each calendar year will be
determined as provided for in the Plan. Any Annual Bonus which you become
entitled to receive shall be paid to you at the time set forth in the Plan.

 

  c) Equity. You will be eligible to receive equity grants at amounts that align
to general market practices.

 

  d) Vacation. You will be eligible for five weeks of vacation annually.

 

  e) Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to Company employees.

 

  f) Car Allowance. You will receive a car allowance in the amount of $1,400 per
month.

 

  g) Financial Planning, Supplemental Life and Disability. You will be entitled
to a Financial Planning allowance of up to $12,000, and Supplemental Executive
Life and Supplemental Executive Disability Insurance consistent with other
executives at your level in the Company.

 

  h) Perquisites. You will be eligible to receive any other perquisites or
employee benefits provided to other executive officers of the Company.

4. Severance. If your Separation from Service with the Company is initiated by
the Company without Cause, the following will apply:

 

  a. Separation from Service Not Following a Change in Control

If, prior to a Change in Control, your separation from service within the
meaning of Treasury Regulation§ l.409A-l(h) (a “Separation from Service”) with
the Company is initiated by the Company without Cause or if your Separation from
Service is initiated by you for Good Reason:

 

  i. the Company will pay you an amount equal to two times your Annualized Total
Compensation, subject to the prompt execution by you of a customary release,
which amount shall be payable in equal installments on the 15th and the last
days or each of the twenty-four (24) months following the thirtieth (30th) day
after the date of your Separation from Service (the “Termination Date”) (if the
15th or last day of a month is not a business day, on the closest business day
to such date):

 

  ii. the Company will provide to you a continuation of all benefits, including
a car allowance and other related benefits, if any, which you were eligible to
receive immediately prior to your Separation from Service, for the twenty-four
(24) months following the Termination Date (the value of a benefit available in
any year that is not used in that year may not be carried over and made
available in any other year); and

 

2



--------------------------------------------------------------------------------

  iii. all outstanding stock options, restricted stock or restricted stock unit
awards or other equity grants (other than performance shares or performance
share units) issued to you will vest 100% immediately as of the Termination
Date.

Upon your Separation from Service prior to a Change in Control, any performance
shares or performance share units will vest in accordance with the applicable
award agreement. Your rights of indemnification under the Company’s and any of
its subsidiaries’ organizational documents, any plan or agreement at law or
otherwise and your rights thereunder to director’s and officer’s liability
insurance coverage for, in both cases, actions as an officer and director of the
Company and its affiliates shall survive your Separation from Service. In the
event of your Separation from Service, you will be deemed to resign as an
officer and director of the Company and its subsidiaries and affiliates.

 

  b. Separation from Service Following a Change in Control

If, following a Change in Control, you have a Separation from Service initiated
by the Company without Cause or if you have a Separation from Service initiated
by you for Good Reason:

 

  i. the Company will pay you an amount equal to 2.99 times your Annualized
Total Compensation, subject to the prompt execution by you of a customary
release, which amount shall be paid to you in a lump sum as soon as is
reasonably practicable following the Termination Date; but only if the
Termination Date occurs within two years after the Change in Control; provided,
however, that if the Change in Control is not a “change in control event,”
within the meaning of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), then such amount shall be payable in equal installments
over the twenty-four (24) months following your Termination Date at the same
times described in Section 4(a)(i);

 

3



--------------------------------------------------------------------------------

  ii. the Company will provide to you a continuation of all benefits, including
a car allowance and other related benefits, if any, which you were eligible to
receive immediately prior to such Separation from Service, until and including
the last day of the second calendar year following the calendar year in which
the Termination Date occurs (the value of a benefit available in any year that
is not used in that year may not be carried over and made available in any other
year);

 

  iii. all outstanding stock options, restricted stock or restricted stock unit
awards or other equity grants (other than performance shares or performance
share units) issued to you will vest 100% immediately as of the Termination Date
and any performance shares or performance share units will vest in accordance
with the applicable award agreement: and

 

  iv. you shall be entitled to a pro rata bonus under the Company’s annual bonus
program in effect for the year in which the Termination Date occurs, which pro
rata bonus shall be paid at the same time as annual bonuses for such year are
paid to the Company’s senior executives, but in no event later than the end of
the 2 1/2 month period occurring after the year in which the Termination Date
occurs, and such pro rata bonus shall be equal to the amount, if any, which you
would have received under such plan (without regard to any executive-specific
objectives), on the basis of the Company’s actual performance for the year, had
you not had a Separation from Service, multiplied by a fraction, the numerator
of which is the number of days in the year elapsed prior to the Termination Date
and the denominator of which is 365.

 

  v. the Company will pay you a lump sum of $75,000, payable six months and one
day following your Separation from Service,

Your rights of indemnification under the Company’s and any of its subsidiaries’
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to directors’ and officers’ liability insurance coverage for,
in both cases, actions as an officer and director of the Company and its
affiliates shall survive your Separation from Service. In the event of your
Separation from Service, you will be deemed to resign as an officer and director
of the Company and its subsidiaries and affiliates.

Notwithstanding the foregoing, your Separation from Service initiated by the
Company without Cause or your Separation from Service initiated by you for Good
Reason which takes place within six (6) months prior to a “change in control
event,” within the meaning of section 409A of the Code, shall be, presumptively,
a Separation from Service following a Change in Control.

 

4



--------------------------------------------------------------------------------

  5. Section 409A. If you are a “specified employee” within the meaning set
forth in the document entitled “409A: Policy of R.R. Donnelley & Sons Company
and its Affiliates Regarding Specified Employees” on the date of your Separation
from Service, then any amounts payable pursuant to this Agreement or otherwise
that (i) become payable as a result of your Separation from Service and (ii) are
subject to section 409A of the Code as a result of your Separation from Service
shall not be paid until the earlier of (x) the first business day of the seventh
month occurring after the month in which the date of your Separation from
Service occurs and (y) the date of your death. Notwithstanding the immediately
preceding sentence, amounts payable to you as a result of your involuntary
Separation from Service that do not exceed two times the lesser of (i) your
annualized compensation based upon your annual rate of Base Salary for the year
prior to the year in which the date of your Separation from Service occurs and
(ii) the maximum amount that may be taken into account under section 401(a)(17)
of the Code in the year in which the date of your Separation from Service occurs
may be paid as otherwise scheduled. If any compensation or benefits provided by
this Agreement may result in the application of section 409A of the Code, then
the Company shall, in consultation with you, modify this Agreement to the extent
permissible under section 409A of the Code in the least restrictive manner as
necessary to exclude such compensation and benefits from the definition of
“deferred compensation” within the meaning of such section 409A of the Code or
in order to comply with the provisions of section 409A of the Code. By signing
this Agreement you acknowledge that if any amount paid or payable to you becomes
subject to section 409A of the Code, you are solely responsible for the payment
of any taxes and interest due as a result.

 

  6. Treatment of Certain Payments

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for your benefit (whether
pursuant to the terms of this Agreement or otherwise) (the “Payments”) would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), and (ii) the reduction of the amounts payable to you, whether under this
Agreement or otherwise, to the maximum amount that could be paid to you without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide you with a
greater after tax amount than if such amounts were not reduced, then the amounts
payable to you under this Agreement shall be reduced (but not below zero) to the
Safe Harbor Cap. The reduction of the amounts payable to you, if applicable,
shall be made by reducing first cash severance, followed by equity vestings,
etc.

(b) All determinations required to be made under this Section 6 shall be made by
the public accounting firm that is retained by the Company as of the date

 

5



--------------------------------------------------------------------------------

immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and you within
fifteen (15) business days of the receipt of notice from the Company or the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. Notwithstanding the foregoing, in the event (i) the Board of
Directors of the Company (the “Board”) shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Board shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). If payments are reduced to the Safe Harbor Cap, the Accounting Firm
shall provide a reasonable opinion to you that he or she is not required to
report any Excise Tax on his or her federal income tax return. All fees, costs
and expenses (including, but not limited to, the costs of retaining experts) of
the Accounting Firm shall be borne by the Company. If the Accounting Firm
determines that no Excise Tax is payable by you, it shall furnish you with a
written opinion to such effect, and to the effect that failure to report the
Excise Tax, if any, on your applicable federal income tax return will not result
in the imposition of a negligence or similar penalty. In the event the
Accounting Firm determines that the Payments shall be reduced to the Safe Harbor
Cap, it shall furnish you with a written opinion to such effect. The
determination by the Accounting Firm shall be binding upon the Company and you
(except as provided in paragraph (c) below).

(c) If it is established pursuant to a final determination of a court or the
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, you by the Company, which are in excess of the limitations provided
in this Section 6 (hereinafter referred to as an “Excess Payment”), such Excess
Payment shall be deemed for all purposes to be a loan to you made on the date
you received the Excess Payment and you shall repay the Excess Payment to the
Company on demand, together with interest on the Excess Payment at the
applicable federal rate (as defined in Section 1274(d) of the Code) from the
date of your receipt of such Excess Payment until the date of such repayment. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Company should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section 6. In the event
that it is determined (i) by the Accounting Firm, the Company (which shall
include the position taken by the Company, or together with its consolidated
group, on its federal income tax return) or the IRS or (ii) pursuant to a
determination by a

 

6



--------------------------------------------------------------------------------

court, that an Underpayment has occurred, the Company shall pay an amount equal
to such Underpayment to you within ten (10) days of such determination together
with interest on such amount at the applicable federal rate from the date such
amount would have been paid to you until the date of payment. You shall
cooperate, to the extent your expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax or the
determination of the Excess Payment.

 

  7. Restrictive Covenants. You and the Company recognize that, due to the
nature of your employment and relationship with the Company, you will have
access to and develop confidential business information, proprietary
information, and trade secrets relating to the business and operations of the
Company. You acknowledge that such information is valuable to the business of
the Company, and that disclosure to, or use for the benefit of, any person or
entity other than the Company, would cause substantial damage to the Company.
You further acknowledge that your duties for the Company include the opportunity
to develop and maintain relationships with the Company’s customers, employees,
representatives and agents on behalf of the Company and that access to and
development of those close relationships with the Company’s customers render
your services special, unique and extraordinary. In recognition that the good
will and relationships described herein are assets and extremely valuable to the
Company, and that loss of or damage to those relationships would destroy or
diminish the value of the Company, you agree as follows. The parties hereby deem
the payment of 18 months of Annualized Total Compensation (which shall not be in
addition to amounts payable to you pursuant to paragraph 4(a) hereof) to be the
minimum consideration for the restrictive covenant obligations set forth below.

 

  8. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by the Company with or without Cause, and for 18 months
thereafter, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, worldwide,
engage in any business which is competitive with the business of the Company.
You may, however, own stock or the rights to own stock in a company covered by
this paragraph that is publicly owned and regularly traded on any national
exchange or in the over-the-counter market, so long as your holdings of stock or
rights to own stock do not exceed the lesser of (i) 1% of the capital stock
entitled to vote in the election of directors or (ii) the combined value of the
stock or rights to acquire stock does not exceed your gross annual earnings from
the Company.

 

7



--------------------------------------------------------------------------------

  9. Importance of Customer Relationships. You recognize that the Company’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of good will
resulting from the customers’ and other employees’ contacts with the Company and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will gain valuable information about (i) ’the
Company’s relationship with its customers, their buying habits, special needs,
purchasing policies, (ii) the skills, capabilities and other employment-related
information about the Company’s employees, and (iii) other matters which you
would not otherwise know and which is not otherwise readily available. Such
knowledge is essential to the business of the Company and you recognize that
your Separation from Service shall require the Company to rebuild that customer
relationship to retain the customer’s business. You recognize that during a
period following your Separation from Service, the Company is entitled to
protection from your using the information and customer and employee
relationships with which you have been entrusted by the Company during your
employment.

 

  10. Nonsolicitation of Customers. You shall not, while employed by the Company
and for a period of 18 months from the date of Separation from Service with the
Company for any reason, including your Separation from Service initiated by the
Company with or without Cause, directly or indirectly, either on your own behalf
or on behalf of any other person, firm or entity, solicit or provide services
which are the same as or similar to the services the Company provided or offered
while you were employed by the Company to any customer or prospective customer
of the Company (i) with whom you had direct contact in the course of your
employment with the Company or about whom you learned confidential information
as a result of your employment with the Company or (ii) with whom any person
over whom you had supervisory authority at any time had direct contact during
the course of his or her employment with the Company or about whom such person
learned confidential information as a result of his or her employment with the
Company.

 

  11.

Nonsolicitation of Employees. You shall not, while employed by the Company and
for a period of two years from the date of your Separation from Service with the
Company for any reason, including your Separation from Service initiated by the
Company, with or without Cause, either directly or indirectly solicit, induce or
encourage any Company employee(s) to terminate their employment with the Company
or to accept employment with any entity, including but not limited to a
competitor, supplier or customer of the Company, nor shall you cooperate with
any others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (a) initiating
communications with a Company employee relating to possible employment, (b)

 

8



--------------------------------------------------------------------------------

  offering bonuses or additional compensation to encourage Company employees to
terminate their employment with the Company and accept employment with a
competitor, supplier or customer of the Company, or (c) referring Company
employees to personnel or agents employed by competitors, suppliers or customers
of the Company.

 

  12. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means information (i) disclosed to or known by you as
a consequence of your employment with the Company, (ii) not generally known to
others outside the Company, and (iii) that relates to the Company’s marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, industry
contacts made during your employment, and customer information, including
customer needs, contacts, particular projects, and pricing. These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

  13. Obligation upon Subsequent Employment. If you accept employment with any
future employer during the time period that equals the greater of one year
following the date of your Separation from Service with the Company and the
Severance Period (regardless of whether you actually receive severance benefits
during that period), you will deliver a copy of this Agreement to such employer
and advise such employer concerning the existence of your obligations under this
Agreement.

 

  14. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Restrictive Covenants Section were breached by you and
money damages would be an inadequate remedy for any such nonperformance or
breach. Accordingly, the Company and its successors or permitted assigns in
order to protect its interests, shall pursue, in addition to other rights and
remedies existing in its favor, an injunction or injunctions to prevent any
breach or threatened breach of any of such provisions and to enforce such
provisions specifically (without posting a bond or other security). With respect
to such enforcement, the prevailing party in such litigation shall be entitled
to recover from the other party any and all attorneys’ fees, costs and expenses
incurred by or on behalf of that party in enforcing or attempting to enforce any
provision under this Restrictive Covenants Section or any other rights under
this Agreement.

 

9



--------------------------------------------------------------------------------

  15. General.

 

  i. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including the Restrictive Covenants
Section are reasonable and valid in geographic, temporal and subject matter
scope and in all other respects, and do not impose limitations greater than are
necessary to protect the goodwill, Confidential Information and other business
interests of the Company. If any court subsequently determines that any part of
this Agreement, including the Restrictive Covenants Section, is invalid or
unenforceable, the remainder of the Agreement shall not be affected and shall be
given full effect without regard to the invalid portions. Further, any court
invalidating any provision of this Agreement shall have the power to revise the
invalidated provisions such that the provision is enforceable to the maximum
extent permitted by applicable law.

 

  ii. Non-duplication of Severance Pay. If, upon ultimate Separation from
Service, the separation pay for which you would be eligible under the R.R.
Donnelley & Sons Company Separation Pay Plan applicable to employees generally,
if any, would be greater than the separation pay payable under to this
Agreement, then your Severance Pay shall be increased to correspond to the pay
you would have been eligible for under such Plan. To avoid duplicate payments,
if you are eligible to receive severance under this Agreement, you hereby waive
any payments under the R.R. Donnelley & Sons Company Separation Pay Plan.

 

  iii. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  iv. Arbitration. Any controversy arising out of or relating to this Agreement
or the breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in Chicago,
Illinois, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal
courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

  v.

Governing Law. All disputes arising under or related to this Agreement shall at
all times be governed by and construed in accordance with the internal

 

10



--------------------------------------------------------------------------------

  laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  vi. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  vii. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.

 

  viii. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  ix. Assignments and Successors. The rights and obligations of the Company
under this Agreement shall inure to the benefit of and be binding upon its
successors and assigns. Your rights to payments or benefits under this Agreement
shall inure to the benefit of and be binding upon your designated beneficiary or
legal representative, provided, however, that you may not assign any of your
rights and obligations hereunder.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer.

 

Very truly yours, R. R. Donnelley & Sons Company By:  

/s/ Thomas Carroll

  Thomas Carroll

 

11



--------------------------------------------------------------------------------

ACCEPTED AND AGREED to this 1st day of October, 2016.

/s/ Daniel L. Knotts

Daniel Knotts

 

12



--------------------------------------------------------------------------------

Annex A

Definitions

“Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the date of
your Separation from Service, but, for these calculations only, your Base Salary
and target bonus percentage shall not be less than the amount set forth in
Section 3, above.

“Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Board that
identifies the manner in which you have not performed your duties, (ii) your
willful engaging in conduct which is demonstrably and materially injurious
(monetarily or otherwise) to the business, reputation, character or community
standing of the Company, (iii) conviction of or the pleading of nolo contendere
with regard to a felony or any crime involving fraud, dishonesty or moral
turpitude, or (iv) a refusal or failure to attempt in good faith to follow the
written direction of the Board (provided that such written direction is
consistent with your duty and station) promptly upon receipt of such written
direction. A termination for Cause after a Change in Control shall be based only
on events occurring after such Change in Control; provided, however, the
foregoing limitation shall not apply to an event constituting Cause which was
not discovered by the Company prior to a Change in Control. For the purposes of
this definition, no act or failure to act by you shall be considered “willful”
unless done or omitted to be done by you in bad faith and without reasonable
belief that your action or omission was in the best interests of the Company.
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of the Company’s principal
outside counsel shall be conclusively presumed to be done, or omitted to be
done, by you in good faith and in the best interests of the Company.
Notwithstanding the foregoing, the Company shall provide you with a reasonable
amount of time, after a notice and demand for substantial performance is
delivered to you, to cure any such failure to perform, and if such failure is so
cured within a reasonable time thereafter, such failure shall not be deemed to
have occurred.

“Change in Control” means the occurrence of any one of the following events:

(i) individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such

 

13



--------------------------------------------------------------------------------

person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director: provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall he deemed to
be an incumbent Director;

(ii) any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
l4(d)(2) of the Exchange Act is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue or
any of the following acquisitions: (A) by the Company or any subsidiary. (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii));

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form or corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50%, of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership or 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Secu1ities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 35%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation,

 

14



--------------------------------------------------------------------------------

the Surviving Corporation) other than persons set forth in (A) through (D) of
paragraph (ii) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board’s approval of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”);

(iv) the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale of least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

(v) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding: provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

“Committee” means a committee designated by the Chief Human Resources Officer of
the Company.

“Good Reason” means, without Executive’s express written consent, the occurrence
of any of the following events:

(i) a change in the Executive’s duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of the Executive’s duties, responsibilities or status with the
Company (other than a temporary change that results from or relates to the
incapacitation of the Executive due to physical or mental illness);

 

15



--------------------------------------------------------------------------------

(ii) a material reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity (including any material and adverse
change in the formula for such annual bonus target) as the same may be increased
from time to time thereafter:

(iii) any requirement of the Company that Executive’s office be more than
seventy-five (75) miles from Executive’s place of residence as of the date of
this Agreement; or

(iv) any material breach of the Agreement by the Company.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by Executive. Executive’s right
to terminate employment for Good Reason shall not be affected by Executive’s
incapacities due to mental or physical illness and Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided, however, that
Executive must provide notice of termination of employment within ninety
(90) days following the initial existence of an event constituting Good Reason
or such event shall not constitute Good Reason under this Agreement.

“Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation § 1.409A-1(h).

 

16